Citation Nr: 1450741	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Travel Board hearing in his March 2009 substantive appeal.  The Veteran was scheduled for a Travel Board hearing at the RO in May 2014; however, he failed to report for that hearing.  He did not request to reschedule the hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request. See 38 C.F.R. § 20.702(d) (2014).

The issues of entitlement to service connection for a psychiatric disorder other than PTSD and a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has a current diagnosis of PTSD related to his claimed in-service stressors; however, he did not engage in combat with the enemy nor was he a prisoner of war (POW) during his period of service, his claimed stressors are not related to fear of hostile military or terrorist activity and the Veteran's claimed stressors are not supported by the record. 



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims of service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An August 2007 letter satisfied the duty to notify provisions prior to the initial adjudication of the Veteran's claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for an acquired psychiatric disorder.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claims are granted.  

Regarding VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, a VA examination report dated in October 2007, SSA disability records, lay statements from the Veteran and a transcript of the February 2011 Decision Review Officer hearing.  

The October 2007 VA psychiatric examination report shows that the examiner obtained an oral history of the Veteran's psychiatric disorders and provided an evaluation of the Veteran.  The examiner diagnosed the Veteran with PTSD.  Following the above, the examiner provided a positive medical opinion that the Veteran's PTSD was related to the claimed in-service stressors.  Accordingly, the Board concludes that the examination is adequate for adjudication purposes.  

It appears some of the Veteran's service treatment records may not be associated with the claims file and some of the service records associated with the claims file are of poor quality and difficult to read.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO requested the Veteran's service treatment records through the Personnel Information Exchange System (PIES) in July 2007.  A response in August 2007 shows that all available requested records were mailed.  The RO contacted the Veteran in January 2008 and informed him that they have not received a complete set of his service treatment records for his period of service in the Marines from October 1973 to February 1981 and requested that the Veteran submit any military treatment or personnel records already in his possession.  The RO requested all of the Veteran's service personnel records and a response in July 2011 noted that the mailed photocopies of the Veteran's personnel record (paper and microfiche) are of poor quality; however, they are the best obtainable. 

VA also attempted to verify the Veteran's claimed in-service stressor(s).  The Veteran submitted a PTSD questionnaire form discussing two events that led to his PTSD in April 2008.  The RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) in March 2013 and included the information provided by the Veteran.  A notation in the file dated in April 2013 indicates that the RO should contact the Marine Corps Archives and Special Collections instead of JSRRC.  The RO sent a letter to the Marine Corps Archives and Special Collections in April 2013 requesting corroboration of the Veteran's alleged stressors as provided by the Veteran in the record.  The RO received a response in September 2013 that it cannot provide any relevant information on the claimed stressors and a check of the base Command Chronologies for the period yielded no information on these incidents.  It appears that the VA followed all leads in an effort to assist the Veteran in finding supporting evidence of the alleged stressor.  Therefore, the Board concludes that VA has done everything reasonably possible to assist the Veteran in verifying his claimed in-service stressor.

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran claims that he has PTSD is due to his active military service.  Specifically, he contends that three of his friends drowned in an incident that occurred at Camp Schwab, Okinawa between July 1976 and August 1976 and he was stationed at Camp Henoko, which was next to Camp Schwab.  He also asserts that he was among the first responders when a soldier committed suicide at Camp Horno in February 1980.  

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014).  

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  VA treatment records show that the Veteran has a current diagnosis of PTSD.  A VA examiner in October 2007 also provided a diagnosis of PTSD.  The examiner determined that the Veteran's PTSD is secondary to his reported stressors of the deaths of buddies in Okinawa and the suicide of a man.  Therefore, two of the three elements for establishing service connection for PTSD have been satisfied. 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others,..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In this case, the Veteran's alleged stressors are not related to combat, being a prisoner of war or fear of hostile military or terrorist activity.  Furthermore, the evidence of record does not otherwise indicate that the Veteran's PTSD is related to combat, being a prisoner of war or fear of hostile military or terrorist activity.  Accordingly, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection for PTSD.

The Veteran's service records do not support any of the Veteran's claimed stressors.  The Veteran provided stressor information in a September 2007 statement and completed the PTSD questionnaire in April 2008.  The RO attempted to find supporting evidence of the alleged stressors discussed by the Veteran in June 2007 September 2007 and April 2008 by reviewing the Veteran's service record and contacting JSRRC, PIES and the Marine Corps Archives and Special Collections in Quantico, Virginia.  Unfortunately, the record does not contain any evidence to support the Veteran's lay statements of the alleged stressors that occurred during active military service.  

The only evidence substantiating that the Veteran experienced the in-service stressors is his own uncorroborated statements.  However, as noted above, the Veteran's uncorroborated assertions are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain service records, lay statements, or other corroborative evidence, which substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressors.  Id.  There is no credible supporting evidence from personnel records, lay statements from service members, or other corroborating evidence in the record to support the Veteran's contention that any of the claimed events occurred.  As none of the Veteran's diagnoses of PTSD were based upon a verified in-service stressor, the claim of service connection for PTSD must be denied.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  Therefore, entitlement to service connection for PTSD is not warranted.

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD, the Board notes that the Veteran was not provided with a VA examination.  The Veteran was evaluated in an October 2007 VA mental health examination with respect to his nonservice connection pension claim.  The examiner did not have a copy of the Veteran's claims file and he was not asked to provide an opinion on whether the Veteran's current psychiatric disorders had their onset in service or are etiologically related to his active military service.  VA treatment records show that the Veteran has a current diagnosis of depression and anxiety.  The Veteran asserts that his psychiatric disorder began in service.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.  

Regarding the Veteran's service connection claim for a low back disability, he was not provided with a VA examination and opinion.  The Veteran's spine was evaluated in an October 2007 VA examination with respect to his nonservice connection pension claim.  The Veteran has a current diagnosis of lumbar strain and lumbosacral spondylosis.  He contends that he injured his back in service and he has had continuous symptoms of a back problem since active military service.  Thus, the Veteran should be provided with a VA examination and opinion.

The outcome of the Veteran's service connection claims for a psychiatric disorder and low back disorder may affect the outcome of his pending TDIU claim.  Therefore, the TDIU claim is deemed inextricably intertwined with the service connection claims and will not be adjudicated until all requested development is conducted with respect to those claims. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his psychiatric disorder and/or low back disorder.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completion of the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination or examinations by an appropriate specialist with respect to his service connection claim for a low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any low back disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service.

The examiner should provide a complete explanation for all conclusions reached.  The examiner is asked to review and discuss the lay statements from the Veteran in the claims file regarding the onset of his low back disability and continuous or recurrent symptoms since service. 

3. After completing action paragraph 1 and associating any outstanding records with the claims file, schedule the Veteran with a VA psychiatric examination by a psychologist or psychiatrist regarding his service connection claim for a psychiatric disorder other than PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for pertinent psychiatric disorders other than PTSD.  After reviewing all relevant records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's depression, anxiety or any other psychiatric disorder other than PTSD found on examination had its onset during, or is otherwise related to the Veteran's active military service.

In determining whether the Veteran has a psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached. 

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


